DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/20 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant argues that one would not have been motivated to extend the carrier liquid receiving port entirely below the container opening because this would reduce the size of 42.  However, the teachings of Fryan show that this would merely reposition the opening and likely extend it in the case of Hubmann since Fryan has an opening that extends with the port downwards.  Further, merely taking the broad structural teaching and extending the positioning of the port 22 of Hubmann does not require that the handle space change. Component 22 of Hubmann could extend lower to where item 40 of Hubmann is and downwards just like in Fryan and further component 56 of Hubmann could attach lower as well to maintain that feature and functionality.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 

Claims 1-12, 14-18 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubmann (6,719,216) in view of Hubmann (7,086,610) (known as Hubmann ‘610) in view of Barclay (2,490,194) in further view of Ketcham (6,749,133) and in further view of Fryan (7,124,962).
Regarding claim 1, Hubmann discloses a sprayer comprising:
a container 12 defining an interior compartment for containing a substance liquid, the container comprising a front portion (spray side) a rear portion (inlet side), and a pin receiver (item 17) on the rear portion, the container further defining a container opening (item 28) in the front portion:
a housing (essentially attachment assembly to container 12, item 14) comprising a grip portion (item 20) and a main chamber (inside of item 14); and a carrier liquid receiving port (item 22);  
Hubmann fails to disclose a substance liquid conduit (e.g. a dip tube) in selective fluid communication with the main chamber and the container at the substance liquid inlet though this is well known in the art.
However, Hubmann ‘610 specifically elaborates on this feature with a substantially similar application showing a dip tube 19.  The Examiner considers these two references essentially the same invention with focuses on different features of generally well known features.  A dip tube is often used to ensure that the substance liquid at the bottom of the container will be used if the liquid is not pressurized.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a dip tube as taught by Hubmann ‘610 to the structure of Hubmann since they are known to siphon the substance from the container to the valve portion for mixing with the carrier substance.
A modified Hubmann further discloses a pivot switch (item 26) on an exterior of the housing for selecting a fluid flow condition for the main chamber: and
a pivot arm (protruding arm downward from 26) operatively coupled to the pivot switch to translate movement of the pivot switch to the main chamber (shown in Hubmann ‘610), the pivot arm being pivotally connected to a pivot axis.
wherein the housing is coupled to the container at two separate points comprising: the container opening and the pin receiver (see figure 2).

Barclay teaches pins 16 and the container having a pin receiver (opening).
It would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the parts for attachment, since it has been held that the mere reversal of the essential working parts of a device involves only routine skill in the art. in re Einstein, 8 USPQ 167.  The Examiner considers this as trivial as switching a male/female connector or reversing a threaded coupling.  The Examiner will modify Hubmann by reversing the tab portion 17 and a pin receiver portion 51.
Hubmann fails to disclose the pivot axis being located to the rear of the substance liquid conduit.
However, Ketcham teaches a pivot axis being of a similar switch being located to the rear of the substance liquid conduit (see figure 6B).
The substitution of one known element (pivoting in front of the inlet) as taught by Hubmann for another (pivoting behind the inlet) as taught by Ketcham would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of pivoting behind the inlet would have yielded predictable results, namely, actuating the valve member. 
Hubmann fails to teach wherein the carrier liquid receiving port is positioned entirely below the container opening.  The disclosure does not appear to have any criticality for this feature.
However, Fryan teaches a similar system in the same field of endeavor that has a carrier inlet (item 17) located entirely below the container opening (top opening of 101). This would entail simply extending the port of Hubmann to a lower connection point and not affect the function of the system.
Therefore it would have been obvious to one skilled in the art at the filing date of the invention to simply adjust the position of the carrier liquid inlet port of Hubmann to a lower point as taught by Fryan, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  

Regarding claim 3, in view of the reversal of parts of claim 1 above, Hubmann in view of Barclay teaches further comprising a pin (modified as above from component 17) , wherein the pin is inserted through the pin receiver to couple the housing to the container at the pin receiver (see figure 2)
Regarding claim 4, in view of the reversal of parts of claim 1 above, Hubmann further discloses wherein the pin is formed as part of the housing.
Regarding claim 5, Hubmann in view of Barclay fails to teach the pin is perforated though this is done for a manufacturing method/process of assembly in which the perforation will no longer be prevalent once the pin is punched through and secured in the system. Essentially, the perforations are used to assembly/attach the components and would not exist in the final configuration (see paragraph 55 of instant application). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Regarding claim 6, Hubmann in view of Barclay further discloses wherein the pin receiver receives the outside portion of the pin.
Regarding claim 7, Hubmann further discloses wherein the housing and the container are removably coupled through the pin and pin receiver (one of the means to attach/detach).
Regarding claim 8, Hubmann further discloses wherein the grip portion is curved and the main chamber comprises a substance liquid inlet (inlet from container to valve portion) a carrier liquid inlet (connection of 22 to 14 valve portion) located to the rear of the substance liquid inlet, and an outlet (connection of valve portion to nozzle portion 24) located to the front of the substance liquid inlet, and the housing further comprises a carrier liquid receiving port 22, and a nozzle 24 in selective fluid communication with the outlet of the main chamber; wherein the housing is coupled to the container opening to the container opening at the substance liquid inlet.

However, Hubmann '610 teaches a substantially similar system with a pivot switch 40 on the exterior of the housing portion for selecting a fluid flow condition for the main chamber, wherein the pivot switch is operatively coupled to a pivot arm 42 to translate movement of the pivot switch through an arcuate path (see figures 6 and 7), to the main chamber 28, the pivot axis is located below the main chamber.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a pivot switch as described by Hubmann ‘610 to the structure of Hubmann to allow for a shaft to be placed into the housing and through the bore 44 for a durable and replaceable trigger with easy transitions from mode to mode.
Regarding claim 10, Hubmann and Hubmann ‘610 both disclose and teach that the grip portion and the pivot switch are positioned so that a user can hold the sprayer and move the pivot switch with one hand.
Regarding claim 11, Hubmann further discloses a carrier liquid conduit 20 in selective fluid communication with the main chamber at the carrier liquid inlet 
Regarding claim 12, Hubmann and Hubmann ‘610 both teach the pivot switch controls the flow of a carrier liquid and the substance liquid into the main chamber.
Regarding claim 14, the combination of Hubmann, Barclay, and Hubmann ‘610 teaches wherein the main chamber is configured to generate a vacuum to enable a mixing of a carrier liquid and the substance liquid.
 Regarding claims 15-17, Hubmann fails to describe the interior of the main chamber.
However, Ketcham teaches a substantially similar spraying device with a rear chamber 114, a middle chamber 115, and a front chamber 116/118 wherein the chambers have different dimensions and the main chamber is configured so that the mixing of a carrier liquid and a substance liquid occurs within the front chamber.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have 3 separate chambers of different dimensions and allowing the mixing to occur in the front chamber as 
Regarding claim 18, Hubmann is silent to the details of the main chamber in regards to the operating positions.
However, Ketcham teaches a first operating position wherein the main chamber is not in fluid communication with either a carrier liquid or a substance liquid conduit (an off position) a second operation position wherein the main chamber is in fluid communication with both the carrier liquid conduit and the substance liquid conduit (mix position), and a third operating position wherein the main chamber is in fluid communication with the carrier liquid conduit but not with the substance liquid conduit (water only position) (see col. 7, line 62 to col 8, line 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the three functional positions as described by Ketcham to the structure of Hubmann because having an off position is necessary to control turn off the fluid flow, having a mixed configuration is the main intent of the system, and having a water only position allows the system to function as a standard sprayer without mixing and allows the user to not have to remove the system to spray water.
Regarding claim 22, a modified Hubmann teaches wherein the housing further comprises a container receiving port (considering Hubmann and Hubmann ‘610, the details of the port are itemized as item 14 in Hubmann ‘610 but shown in the drawing of Hubmann) having an open end (see figure 3 of Hubmann ‘610), a portion of the container extends through the open end and the container opens into the receiving port (see figure 3 of Hubmann ‘610), the carrier liquid receiving port (as modified by Fryan) is positioned entirely below the open end of the container receiving port.
Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubmann (6,719,216) in view of Hubmann (7,086,610) (known as Hubmann ‘610) in view of Barclay (2,490,194) in further view of Ketcham (6,749,133) in further view of Merchlewitz (4,933,569) and in further view of Fryan (7,124,962).
Regarding claim 19, the combination of Hubmann, Hubmann ‘610, Barclay, and Ketcham teach substantially all the claim limitations as described above, further Hubmann '610 teaches the pivot switch 
Further, a modified Hubmann fails to teach the pivot axis being located below the main chamber. 
Merchlewitz teaches a pivot axis on a similar system with a switch translating a valve in a chamber that is located below the main chamber (see figure 3, item 47 shows a pivoting axis below the chamber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the pivot axis location to be below the main chamber as taught by Merchlewitz to the system of Hubmann, the motivation being this would be a simple substitution/rearrangement of parts since the components would function the same just be reconfigured. See KSR v Teleflex. 
Regarding claim 20, Ketcham teaches wherein, when the main chamber moves from the first operating position to the second operating position or the third operating position, the pivot switch moves forward towards the front portion of the container (essentially the movements are reversed from the valve member moving from a back closed position in figure 6B to a first forward carrier inlet spraying position in figure 6D to a third both liquids inputting in figure 6F).
Therefore, it would have been obvious to one of ordinary skill in the art to use the valve components and switch of Ketcham to the system of Hubmann, the motivation being this would still function the same albeit with a reversed configuration of when the liquids would enter.
Regarding claim 21, a modified Hubmann teaches wherein, when the pivot switch moves from one of the three operating positions in which the main chamber is not in fluid communication with a carrier liquid conduit to another of the three operating positions in which the main chamber is in fluid communication with the liquid conduit, the pivot switch moves forward towards the front portion of the container (as shown in figures 6B to 6D and 6F).
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752